EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Buczynski (Reg. 35,084) on 5/3/2021.

The application has been amended as follows: 

1. (Currently Amended) A motor controller that performs speed sensorless control on a motor, the motor controller comprising:
	a rotation speed estimating unit that estimates a rotation speed of the motor on the basis of current information and primary frequency information of the motor;
	a speed control system that performs speed control on the motor on the basis of a rotation speed estimation value estimated by the rotation speed estimating unit;
	a proximity switch that outputs an ON signal when a portion of a rotating body of the motor is in proximity and outputs an OFF signal when a portion of the rotating body of the motor is not in proximity;
	a rotation speed calculating unit that calculates a rotation speed of the motor on the basis of the ON signal and the OFF signal output from the proximity switch; and
	a speed command compensating unit that compensates a speed command value such that an error between the speed command value and a rotation speed calculation value calculated by the rotation speed calculating unit becomes smaller, the speed command compensating unit comprising:
a subtractor that obtains the error between the speed command value and the rotation speed calculation value calculated by the rotation speed calculating unit;
	a computing unit that computes a compensation value for the speed command value on the basis of the error obtained by the subtractor; and
an adder that adds the compensation value computed by the computing unit to the speed command value so as to obtain a speed command value that is compensated,
	wherein the speed control system performs the speed control on the motor on the basis of the speed command value that is compensated by the speed command compensating unit and the rotation speed estimation value.  

2. (Canceled) 

3. (Currently Amended) The motor controller according to claim [[2]]1, wherein the computing unit is formed with an integral term.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-7 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest amended claim 1.

The closest prior arts Oh (US 2005/0062448) teaches:
	An apparatus for compensating for a speed error of a motor which can reduce a speed ripple of the motor resulting from load characteristics, and which also can reduce vibrations and noises.  The apparatus for compensating for the speed error of the motor divides a rotational section corresponding to one complete revolution of a rotor of the motor into a plurality of preset rotational sections, determines a speed compensation value in each divided rotational section on the basis of a difference value between a lo reference speed and a previous estimated speed, and compensates for the speed error of the motor on the basis of the speed compensation value. 


As a result, these are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                                             5/6/21
/KAWING CHAN/               Primary Examiner, Art Unit 2846